771 N.W.2d 790 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
James Edward HENDERSON, Jr., Defendant-Appellant.
Docket No. 138542. COA No. 285677.
Supreme Court of Michigan.
September 16, 2009.

Order
On order of the Court, the application for leave to appeal the February 3, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH and MARKMAN, JJ., would grant leave to appeal.